Bijur, J.
(dissenting). I dissent. The historic origin of the rule that where interest is payable as “ damages ” a payment of the principal amount extinguishes the claim for interest is to be found explained in 17 Corpus Juris, 814. It has frequently been the subject of adjudication. (Tillotson v. Preston, 3 Johns. 229; Stewart v. Barnes, 153 U. S. 456; Bidwell v. Preston, 160 Fed. 653; Bidwell v. Douglas Trading Co., 183 id. 93; Bronx Gas & Electric Co. v. City of New York, 29 Misc. 402; Cutter v. Mayor, 92 N. Y. 166.)
I can find no decision to the effect that payment of part of the principal raises the like implication. The attempted conclusion that payment of part of the principal extinguishes the cause of action pro tanto seems to me to be based on the erroneous theory that the payment of part of a debt “ severs ” the debt into two parts, one paid and the other unpaid, whereas in my opinion the weight of authority is against any such notion.